        Case 6:17-cv-00424-MC      Document 53   Filed 12/11/18   Page 1 of 3




Robert E. Franz, Jr.   OSB #730915
E-Mail: rfranz@franzlaw.comcastbiz.net
LAW OFFICE OF ROBERT E. FRANZ, JR.
P.O. Box 62
Springfield, OR 97477
Telephone: (541) 741-8220
Facsimile: (541) 741-8234
  Of Attorneys for Defendants Will Stutesman,
Officer Grose, Officer Pieske, Sgt. McAlpine,
and the City of Eugene .




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



RONDA MCGOWAN, Personal                               Case No. 6:17-cv-00424-TC
Representative for the Estate of Brian
Babb, LEE BABB, CONNOR BABB,
by and through his Guardian Ad Litem,              Declaration of
STEPHANIE WOODCOCK, and                            Judson Warden
KAYLEE BABB,

                   Plaintiffs,

            vs.

WILL STUTESMAN, OFFICER GROSE,
OFFICER PIESKE, SGT. MCALPINE,
CITY OF EUGENE, a municipal subdivision
of the State of Oregon, JANE DOE CALL
TAKER, and John and Jane Does 1-10.

                   Defendants.

Page 1 - Declaration of Judson Warden.
        Case 6:17-cv-00424-MC        Document 53   Filed 12/11/18   Page 2 of 3




      I, Judson Warden, under penalty of perjury do hereby declare as follows:
      I am over the age of 18, and I make this declaration based on my personal
knowledge of the facts contained herein.
      In listening to the live radio dispatch, Exhibit 103, at elapsed time 54:21, one
can hear a voice say the following: "Malcolm, I am climbing over the fence in the
backyard. Do you want to let me in the slider and I will help you?" That voice is
my voice and I am the one talking over the radio. Before I climbed over the fence,
I was standing with Officer Clark behind the fence located behind and to the west
of the Babb residence. At no time did I ever take any rifle or weapon out the Babb
house, much less take a weapon or rifle out of the Babb house and put it on the
front porch.
      PURSUANT TO 28 U.S.C § 1746, I declare under penalty of perjury that
the foregoing is true and correct.
               DATED: December 5, 2018.




Page 2 - Declaration of Judson Warden.
       Case 6:17-cv-00424-MC      Document 53       Filed 12/11/18   Page 3 of 3




                          CERTIFICATE OF SERVICE
     I hereby certify that I served the foregoing DECLARATION OF JUDSON
WARDEN on Plaintiffs on Tuesday, December 11, 2018, by notice of electronic
filing using the CM/ECF System:

     Mr. Timothy R. Volpert
     Email: tim@timvolperlaw.com
     Tim Volpert PC
     610 SW Alder Street, Suite 415
     Portland, OR 97205

     Mr. Andrew M. Stroth
     Email: astroth@actioninjurylawgroup.com
     Action Injury Law Group, LLC
     191 N. Wacker Drive, Suite 2300
     Chicago, IL 60606
       Attorneys for Plaintiffs

     Dated: Tuesday, December 11, 2018.

                         Isl Robert E. Franz, Jr.
                         LAW OFFICE OF ROBERT E. FRANZ, JR.
                         Robert E. Franz, Jr.    OSB #730915
                         P.O. Box 62
                         Springfield, Oregon 97477
                         E-Mail: rfranz@franzlaw.comcastbiz.net
                         Telephone: (541) 741-8220
                         Facsimile: (541) 741-8234
                          Attorneys for Defendants
                          Will Stutesman, Matthew Grose,
                          Nathan Pieske, Malcolm McAlpine,
                          and the City of Eugene
